      Case 3:19-cv-00228-LRH-CBC Document 8 Filed 06/14/19 Page 1 of 2


 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                           DISTRICT OF NEVADA
 7
           CATHERINE FOSS-STAHL,                         Case No.: 3:19-cv-00228-LRH-CBC
 8
                             Plaintiff,                    STIPULATION AND ORDER FOR
 9                                                           DISMISSAL OF DEFENDANT
                vs.                                         OUTBACK STEAKHOUSE OF
10                                                        FLORIDA, LLC WITH PREJUDICE
           OUTBACK STEAKHOUSE OF FLORIDA,
11
           LLC, CERCA TROVA SOUTHWEST
12         RESTAURANT GROUP, LLC AND DOES I-X,

13                           Defendants.

14

15            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff CATHERINE FOSS-STAHL, and

16 Defendant CERCA TROVA SOUTHWEST RESTAURANT GROUP, LLC, by and through counsel,

17 hereby agree and stipulate that this action be dismissed as to Defendant OUTBACK STEAKHOUSE
     OF FLORIDA, LLC, as said Defendant is not a party to this action.
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                1
     Case 3:19-cv-00228-LRH-CBC Document 8 Filed 06/14/19 Page 2 of 2


 1
         IT IS SO STIPULATED.
 2
         Respectfully submitted this 14th day of June, 2019.
 3                                                DOTSON LAW
 4

 5     /s/ MARK MAUSERT                            /s/ JILL I. GREINER
      MARK MAUSERT (NSB No. 2398)                 ROBERT A. DOTSON (NSB No. 5285)
 6    729 Evans Avenue                            JILL I. GREINER (NSB No. 4276)
      Reno, NV 89512                              5355 Reno Corporate Dr, Ste 100
 7    (775) 786-5477                              Reno, NV 89511
      mark@markmausertlaw.com                     (775) 501-9400
 8    Attorney for Plaintiff                      rdotson@dotsonlaw.legal
                                                  jgreiner@dotsonlaw.legal
 9
                                                  Attorneys for Defendant
10                                                Cerca Trova Southwest Restaurant Group, LLC
         IT IS SO ORDERED.
11
         DATED
         DATED this
               this _______
                    17th day day of _________________,
                             of June, 2019.            2019.
12

13

14                                                    UNITED STATES
                                                      LARRY R. HICKSDISTRICT JUDGE
                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
